Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims from pending
Application No. 17/259,782
Claims from co-pending
Application No 17/266,875
1. A communication system comprising: 

a communication terminal; and 

a base station including a plurality of transmitter-receivers configured to perform radio communication with the communication terminal, the base station being configured to perform radio communication with the communication terminal by using a part or all of the plurality of transmitter-receivers, wherein 

the communication terminal receives a downlink synchronization signal from at least one first transmitter-receiver to be newly connected, and establishes downlink synchronization with the at least one first transmitter-receiver by using the downlink synchronization signal, and 

the communication terminal establishes uplink synchronization with the at least one first transmitter-receiver through random access processing.

1. A communication system comprising: 

a communication terminal; and 

a base station including a plurality of transmitter-receivers configured to perform radio communication with the communication terminal, the base station being configured to perform radio communication with the communication terminal by using a part or all of the plurality of transmitter-receivers, wherein 

the communication terminal receives a downlink synchronization signal from at least one transmitter-receiver to be newly connected, and establishes downlink synchronization with the at least one transmitter-receiver by using the downlink synchronization signal, and 

the communication terminal receives a random access start order from the base station, performs random access processing by using the random access start order, and establishes uplink synchronization with the at least one transmitter-receiver.

2. The communication system according to claim 1, wherein 

the base station transmits a start command of the random access processing to the communication terminal via a transmitter-receiver being currently connected to the communication terminal, and 

the communication terminal starts the random access processing by receiving the start command.

1. A communication system comprising: 

a communication terminal; and 

a base station including a plurality of transmitter-receivers configured to perform radio communication with the communication terminal, the base station being configured to perform radio communication with the communication terminal by using a part or all of the plurality of transmitter-receivers, wherein 

the communication terminal receives a downlink synchronization signal from at least one transmitter-receiver to be newly connected, and establishes downlink synchronization with the at least one transmitter-receiver by using the downlink synchronization signal, and 

the communication terminal receives a random access start order from the base station, performs random access processing by using the random access start order, and establishes uplink synchronization with the at least one transmitter-receiver.

5. A communication terminal being configured to perform radio communication with a base station including a plurality of transmitter-receivers via a part or all of the plurality of transmitter-receivers, wherein 

the communication terminal receives a downlink synchronization signal from at least one first transmitter-receiver to be newly connected, and establishes downlink synchronization with the at least one first transmitter-receiver by using the downlink synchronization signal, and 

the communication terminal establishes uplink synchronization with the at least one first transmitter-receiver through random access processing.

4. A communication terminal being configured to perform radio communication with a base station including a plurality of transmitter-receivers via a part or all of the plurality of transmitter-receivers, wherein 

the communication terminal receives a downlink synchronization signal from at least one transmitter-receiver to be newly connected, and establishes downlink synchronization with the at least one transmitter-receiver by using the downlink synchronization signal, and 

the communication terminal receives a random access start order from the base station, performs random access processing by using the random access start order, and establishes uplink synchronization with the at least one transmitter-receiver.

6. A base station being configured to perform radio communication with a communication terminal, wherein 

the base station includes a plurality of transmitter-receivers, and is configured to perform radio communication with the communication terminal by using a part or all of the plurality of transmitter-receivers, and 

when the communication terminal starts random access processing, the base station performs the random access processing with the communication terminal via at least one 

5. A base station being configured to perform radio communication with a communication terminal, wherein 

the base station includes a plurality of transmitter-receivers, and is configured to perform radio communication with the communication terminal by using a part or all of the plurality of transmitter-receivers, and 

the base station transmits, to the communication terminal, a random access start order for starting random access for establishing uplink synchronization with at least one transmitter-receiver to be newly connected to the communication terminal.


Claims 1-2 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of copending Application No. 17/266,875 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-2 and 5-6 of the instant application 17/259,782 and the subject matter of claims 1, 4 and 5 of copending Application No. 17/266,875 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/266,875 in view of Ingale et al. (US 2016/0057800) (provided in the IDS), hereinafter “Ingale”.

Claim 1 of the co-pending Appl. No. 17/266,875 discloses every features in the instant Application No. 17/259,782 except the following: regarding claim 3, wherein the communication terminal autonomously starts the random access processing.

As to claim 3, Ingale teaches wherein the communication terminal autonomously starts the random access processing (Ingale, [0034], [0075], the UE autonomously initiate the random access procedure).

(Ingale, [0034], [0046]).

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/266,875 in view of Ishii et al. (US 2014/0198655) (provided in the IDS), hereinafter “Ishii”.

Claim 1 of the co-pending Appl. No. 17/266,875 discloses every features in the instant Application No. 17/259,782 except the following: regarding claim 4, wherein 
the base station transmits, to the communication terminal, a release command for releasing connection between the communication terminal and at least one second transmitter-receiver via a transmitter-receiver being currently connected to the communication terminal, and 
the communication terminal releases the connection with the at least one second transmitter-receiver in accordance with the release command.

As to claim 4, Ishii teaches wherein 
the base station transmits, to the communication terminal, a release command for releasing connection between the communication terminal and at least one second transmitter-receiver via a transmitter-receiver being currently connected to the communication terminal (Ishii, [0060], Fig. 15, [0176]-[0181], the base station 200 transmits control signaling to user equipment 100 (step S906) to notify that D2UE connection between the user equipment and small-node device 500 should be released), and 
(Ishii, [0060], Fig. 15, [0176]-[0181], the user equipment acknowledges the signaling (S907) and releases the D2UE connection with the small-node device 500).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of co-pending Appl. No. 17/266,875 to have the features, as taught by Ishii in order to maintain high quality connectivity/mobility even if the density deployment is increased (Ishii, [0060]).

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 01/12/2021 in which claims 1-6 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites in line 1 “A communication terminal being configured to perform radio communication…”, therefore it appears that claim 5 is directed to an apparatus claim in the form of a communication terminal. However, claim 5 does not recite any structure of the communication terminal, on the contrary the claim recites the functions performed by the communication terminal. Thus, it is not clear if claim 5 is directed to an apparatus claim or a method claim, rendering the claim indefinite. For examination purposes, the examiner interprets that claim 5 is directed to a method performed by the communication terminal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0021979) (provided in the IDS), hereinafter “Kwon” in view of Guo et al. (US 2018/0034515) (provided in the IDS), hereinafter “Guo”.

As to claim 1, Kwon teaches a communication system comprising (Kwon, [0040], Fig. 3, [0048]-[0049], a wireless communication system including an UE and eNB): 
a communication terminal (Kwon, Fig. 3, [0048]-[0049], the UE in the wireless communication system); and 
a base station (Kwon, Fig. 3, [0048]-[0049], the eNB in the wireless communication system), wherein 
the communication terminal receives a downlink synchronization signal from at least one first transmitter-receiver to be newly connected, and establishes downlink synchronization with the at least one first transmitter-receiver by using the downlink synchronization signal (Kwon, [0040], the synchronization between the eNB and UE is established first. [0041], the eNB transmits a signal to the UE in order to perform synchronization in DL transmission. The UE readily obtain DL synchronization using the signal received from the eNB), and 
the communication terminal establishes uplink synchronization with the at least one first transmitter-receiver through random access processing (Kwon, Fig. 3, [0048], [0050]-[0051], the UE performs UL synchronization with the eNB through the RAR message received from the eNB during the random access process).

Kwon teaches the claimed limitations as stated above. Kwon does not explicitly teach the following underlined features: regarding claim 1, a base station including a plurality of transmitter-receivers configured to perform radio communication with the communication terminal, the base station being configured to perform radio communication with the communication terminal by using a part or all of the plurality of transmitter-receivers.

However, Guo teaches a base station including a plurality of transmitter-receivers configured to perform radio communication with the communication terminal (Guo, Fig. 1, [0042], Figs. 6-7, [0116], Fig. 14, [0123], a 5G cell 100 includes an eNB 110 communicably coupled to multiple transmission/reception points (TRPs) 120, 124 and 128, which can be either centralized or distributed. As shown in Figs. 1, 6-7 and 14 the eNB communicates with an UE via the TRPs. Fig. 15, [0164]-[0168], Fig. 16, [0200]-[0204], [0209], [0229]-[0230], the serving TRP is determined during a random access procedure, where UL transmission power and/or UL transmission timing could also be determined during the random access procedure. Fig. 11, [0121], Fig. 13, [0122], synchronization signal (DL) is used by the eNB and TRPs), the base station being configured to perform radio communication with the communication terminal by using a part or all of the plurality of transmitter-receivers (Guo, Fig. 1, [0042], Figs. 6-7, [0116], Fig. 14, [0123], a 5G cell 100 includes an eNB 110 communicably coupled to multiple transmission/reception points (TRPs) 120, 124 and 128, which can be either centralized or distributed. As shown in Figs. 1, 6-7 and 14, the eNB communicates with an UE via the TRPs. The 5G architecture disclosed by Guo in combination with the eNB of Kwon results in the claimed invention).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon to have the features, as taught by (Guo, [0114]).

Kwon teaches the claimed limitations as stated above. Kwon does not explicitly teach the following features: regarding claim 2, wherein 
the base station transmits a start command of the random access processing to the communication terminal via a transmitter-receiver being currently connected to the communication terminal, and 
the communication terminal starts the random access processing by receiving the start command.

As to claim 2, Guo teaches wherein 
the base station transmits a start command of the random access processing to the communication terminal via a transmitter-receiver being currently connected to the communication terminal (Guo, Fig. 15, [0164]-[0168], Fig. 16, [0200]-[0204], Fig. 22, [0209], Fig. 23, [0210], [0217], [0230], the UE receives an indication to initiate the random access procedure to access a TRP, where the indication is transmitted by TRP 1 and the UE performs the random access procedure with TRP X (i.e. TRP 2)), and 
the communication terminal starts the random access processing by receiving the start command (Guo, Fig. 15, [0164]-[0168], Fig. 16, [0200]-[0204], Fig. 22, [0209], Fig. 23, [0210], [0217], [0230], the UE receives the indication and initiates the random access procedure to access a TRP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon to have the features, as taught by (Guo, [0114]).

As to claim 5, Kwon teaches a communication terminal being configured to perform radio communication with a base station (Kwon, [0040], Fig. 3, [0048]-[0049], an UE in a wireless communication system communicating with an eNB), wherein 
the communication terminal receives a downlink synchronization signal from at least one first transmitter-receiver to be newly connected, and establishes downlink synchronization with the at least one first transmitter-receiver by using the downlink synchronization signal (Kwon, [0040], the synchronization between the eNB and UE is established first. [0041], the eNB transmits a signal to the UE in order to perform synchronization in DL transmission. The UE readily obtain DL synchronization using the signal received from the eNB), and 
the communication terminal establishes uplink synchronization with the at least one first transmitter-receiver through random access processing (Kwon, Fig. 3, [0048], [0050]-[0051], the UE performs UL synchronization with the eNB through the RAR message received from the eNB during the random access process).

Kwon teaches the claimed limitations as stated above. Kwon does not explicitly teach the following underlined features: regarding claim 5, a base station including a plurality of transmitter-receivers via a part or all of the plurality of transmitter-receivers.

However, Guo teaches a base station including a plurality of transmitter-receivers via a part or all of the plurality of transmitter-receivers (Guo, Fig. 1, [0042], Figs. 6-7, [0116], Fig. 14, [0123], a 5G cell 100 includes an eNB 110 communicably coupled to multiple transmission/reception points (TRPs) 120, 124 and 128, which can be either centralized or distributed. As shown in Figs. 1, 6-7 and 14 the eNB communicates with an UE via the TRPs. Fig. 15, [0164]-[0168], Fig. 16, [0200]-[0204], [0209], [0229]-[0230], the serving TRP is determined during a random access procedure, where UL transmission power and/or UL transmission timing could also be determined during the random access procedure. Fig. 11, [0121], Fig. 13, [0122], synchronization signal (DL) is used by the eNB and TRPs. The 5G architecture disclosed by Guo in combination with the eNB of Kwon results in the claimed invention).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon to have the features, as taught by Guo in order to increase the possible applications for beam level management and reducing the need for cell level mobility, thereby all mobility within the coverage are of one 5G node could be handled based on beam level management (Guo, [0114]).

As to claim 6, Kwon teaches a base station being configured to perform radio communication with a communication terminal (Kwon, [0040], Fig. 3, [0048]-[0049], an eNB in a wireless communication system communicating with an UE), wherein 
the base station is configured to perform radio communication with the communication terminal (Kwon, [0040]-[0041], Fig. 3, [0048]-[0049], [0050]-[0051], the eNB communicates with the UE), and
when the communication terminal starts random access processing, the base station performs the random access processing with the communication terminal via at least one first transmitter-receiver to be newly connected to the communication terminal (Kwon, Fig. 3, [0048], [0050]-[0051], the UE performs a random access process with the eNB, where UL synchronization with the eNB is achieved by the UE through the RAR message received from the eNB during the random access process).

Kwon teaches the claimed limitations as stated above. Kwon does not explicitly teach the following underlined features: regarding claim 6, the base station includes a plurality of transmitter-receivers, and is configured to perform radio communication with the communication terminal by using a part or all of the plurality of transmitter-receivers.

However, Guo teaches the base station includes a plurality of transmitter-receivers (Guo, Fig. 1, [0042], Figs. 6-7, [0116], Fig. 14, [0123], a 5G cell 100 includes an eNB 110 communicably coupled to multiple transmission/reception points (TRPs) 120, 124 and 128, which can be either centralized or distributed. As shown in Figs. 1, 6-7 and 14 the eNB communicates with an UE via the TRPs. Fig. 15, [0164]-[0168], Fig. 16, [0200]-[0204], [0209], [0229]-[0230], the serving TRP is determined during a random access procedure, where UL transmission power and/or UL transmission timing could also be determined during the random access procedure. Fig. 11, [0121], Fig. 13, [0122], synchronization signal (DL) is used by the eNB and TRPs), and is configured to perform radio communication with the communication terminal by using a part or all of the plurality of transmitter-receivers (Guo, Fig. 1, [0042], Figs. 6-7, [0116], Fig. 14, [0123], a 5G cell 100 includes an eNB 110 communicably coupled to multiple transmission/reception points (TRPs) 120, 124 and 128, which can be either centralized or distributed. As shown in Figs. 1, 6-7 and 14, the eNB communicates with an UE via the TRPs. The 5G architecture disclosed by Guo in combination with the eNB of Kwon results in the claimed invention).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon to have the features, as taught by Guo in order to increase the possible applications for beam level management and reducing the (Guo, [0114]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0021979) (provided in the IDS), hereinafter “Kwon” in view of Guo et al. (US 2018/0034515) (provided in the IDS), hereinafter “Guo”, and further in view of Ingale et al. (US 2016/0057800) (provided in the IDS), hereinafter “Ingale”.

Kwon and Guo teach the claimed limitations as stated above. Kwon and Guo do not explicitly teach the following features: regarding claim 3, wherein the communication terminal autonomously starts the random access processing.

As to claim 3, Ingale teaches wherein the communication terminal autonomously starts the random access processing (Ingale, [0034], [0075], the UE autonomously initiate the random access procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon and Guo to have the features, as taught by Ingale in order to allow the UE to autonomously initiate the random access procedure during the addition or replacement of the SCell, which increases the data rate of the UE (Ingale, [0034], [0046]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0021979) (provided in the IDS), hereinafter “Kwon” in view of Guo et al. (US 2018/0034515) (provided in the IDS), hereinafter “Guo”, and further in view of Ishii et al. (US 2014/0198655) (provided in the IDS), hereinafter “Ishii”.

Kwon and Guo teach the claimed limitations as stated above. Kwon and Guo do not explicitly teach the following features: regarding claim 4, wherein 
the base station transmits, to the communication terminal, a release command for releasing connection between the communication terminal and at least one second transmitter-receiver via a transmitter-receiver being currently connected to the communication terminal, and 
the communication terminal releases the connection with the at least one second transmitter-receiver in accordance with the release command.

As to claim 4, Ishii teaches wherein 
the base station transmits, to the communication terminal, a release command for releasing connection between the communication terminal and at least one second transmitter-receiver via a transmitter-receiver being currently connected to the communication terminal (Ishii, [0060], Fig. 15, [0176]-[0181], the base station 200 transmits control signaling to user equipment 100 (step S906) to notify that D2UE connection between the user equipment and small-node device 500 should be released), and 
the communication terminal releases the connection with the at least one second transmitter-receiver in accordance with the release command (Ishii, [0060], Fig. 15, [0176]-[0181], the user equipment acknowledges the signaling (S907) and releases the D2UE connection with the small-node device 500).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon and Guo to have the features, as taught by Ishii in order to maintain high quality connectivity/mobility even if the density deployment is increased (Ishii, [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ly et al. U.S. Patent Application Pub. No. 2017/0359840 – Two-stage chirp signal transmission in user equipment centric mobility (UECM).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473